People v Cosme (2014 NY Slip Op 06325)
People v Cosme
2014 NY Slip Op 06325
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2013-01276
 (Ind. No. 8307/08)

[*1]The People of the State of New York, respondent, 
vRafael Cosme, appellant.
Lynn W. L. Fahey, New York, N.Y. (Reyna E. Marder of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Anthea H. Bruffee of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Tomei, J.), imposed January 23, 2013, upon his conviction of robbery in the first degree, upon a jury verdict, after remittitur from this Court for resentencing (see People v Cosme, 99 AD3d 940), the resentence being a determinate prison term of 12 years, to be followed by 5 years of postrelease supervision.
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
BALKIN, J.P., LEVENTHAL, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court